PER CURIAM.
From a judgment granting her suit for divorce the plaintiff appealed, charging error in rulings therein relating to her property claims and contending that the allowances made to her for alimony and child support were inadequate. We have examined the several contentions of the appellant in the light of the record and briefs and find therein no lawful basis to disturb the judgment, except in the respect specified below. The case was fully tried, and with the exception of the item noted below, the trial court ruled correctly on the issues relating to property. The matter of the amounts to be allowed for alimony and child support was one resting in the sound judicial discretion of the court. In our view the appellant has not sustained her burden to show an abuse of discretion therein.
The appellee received a substantial income tax refund which resulted from an overpayment of income tax on the sale of Discountland of Dade, Inc. of which all of the stock was held by or for the parties. The trial court held the appellant wife was entitled to receive approximately one half of the net proceeds from that sale, but did not make provision for the appellant to receive from the appellee one half of such tax refund. Upon remand of the cause the judgment should be amended to so provide. Other than as to that feature the judgment is affirmed.
Affirmed in part and reversed in part and remanded.